Citation Nr: 0910080	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to September 4, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran had active air service from October 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

During the course of this appeal for a TDIU the RO issued a 
rating decision in May 2008 that assigned a 100 percent 
schedular rating for loss of use of both feet, effective 
September 4, 2007.  A TDIU is not available if a veteran 
already has a 100 percent schedular rating; see Green v. 
West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 
31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  
The Board has accordingly characterized the issue as 
reflected on the title page.


FINDINGS OF FACT

1.  During the period prior to September 4, 2007, the 
combined rating for the Veteran's service-connected 
disabilities was 50 percent.  

2.  During the period prior to September 4, 2007, there were 
no unusual or exceptional disability factors warranting 
referral of the Veteran's claim for a TDIU for extra-
schedular consideration.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran filed his claim in May 2006.  
The record reflects the originating agency provided the 
veteran with the notice required by the VCAA, to include 
notice with respect to the effective-date element of the 
claim, by letter dated in June 2006.  Although the June 2006 
letter was sent after the initial adjudication of the claim, 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of this 
notice and the receipt of all pertinent evidence, the RO 
readjudicated the claim.  There is no reason to believe that 
the ultimate decision of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that the Veteran was afforded two VA 
examinations and VA and private outpatient records were 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding, existing evidence that could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).   "Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

During the period under review the Veteran had three service-
connected conditions: intervertebral disc syndrome, rated as 
40 percent disabling; neuropathy of the superficial peroneal 
nerve, right lower extremity, rated as 10 percent disabling; 
and neuropathy of the superficial peroneal nerve, left lower 
extremity, rated as 10 percent disabling.  His combined 
evaluation was 50 percent

The Veteran accordingly does not meet the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a).  However, 38 C.F.R. 
§ 4.16(b) provides that when a veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the 
percentage requirements for a TDIU set forth in 38 C.F.R. 
§ 4.16(a), such case may be considered for extra-schedular 
consideration in accordance with 38 C.F.R. § 3.321.

The Veteran's claim for TDIU was received in May 2006.  The 
Veteran reported therein that he worked as a truck driver 
following his separation from active duty but had not been 
able to work since 1970, when he was forced to leave his job 
because he had become too disabled to continue working.

In August 2006 the Veteran was afforded a spine examination.  
The Veteran reported constant back pain radiating down the 
legs, although he was able to function with medication.  The 
Veteran was noted on examination to walk with a limp and to 
use a cane for assistance, and reported sometimes using a 
wheelchair.  On examination the Veteran had reduced range of 
motion of the thoracolumbar spine, but examination did not 
show radiating pain on movement, tenderness or spasm.  Pain 
was the major functional impact.  The Veteran's 
intervertebral disc syndrome (IVDS) did not cause any bowel 
dysfunction, bladder dysfunction, or erectile dysfunction.  
The examiner did not make any specific remarks concerning the 
effect of the Veteran's back disorder on employability.

Medical treatment records for the period under review include 
a March 2007 radiology report by Comanche County General 
Hospital showing an impression of prominent L4-5 and mild L5-
S1 disc degenerative disease.  

In April 2007 the Veteran submitted a Statement in Support of 
Claim asserting he had not worked in 25 years due to his 
service-connected disabilities, and that a power wheelchair 
had been ordered for him by VA earlier that month.  A May 
2007 letter to the Veteran from VA verifies that he was 
approved to receive a Companion scooter.    

The Board has considered whether this case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record does not reflects that the 
Veteran has required frequent hospitalizations for the 
disability or that the manifestations of the disability are 
in excess of those contemplated by the schedular criteria.  
The Veteran demonstrably had significant impairment of 
function, including an impairment of mobility, but the 
schedular criteria for rating the disabilities reasonably 
describe the Veteran's level of severity and symptomatology.  
In sum, there is no indication that the rating schedule is 
impractical in compensating the Veteran's disability.

Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU prior to September 4, 2007, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


